Case: 14-11544   Date Filed: 12/08/2014   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11544
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:12-cv-00311-BAE-GRS



MINAXI I. PATEL,

                                                     Plaintiff - Appellant,


                                  versus


THE HONORABLE JOHN MCHUGH, Secretary of the Army,

                                                     Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 8, 2014)

Before HULL, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-11544        Date Filed: 12/08/2014       Page: 2 of 3


       Army Lieutenant Colonel Minaxi Patel, now retired, appeals the district

court’s order granting summary judgment in favor of the Honorable John McHugh

in his capacity as Secretary of the United States Army.

       In 2008, Lieutenant Colonel Patel allegedly made a number of derogatory

remarks to her subordinates about their race and sexual orientation.1 Her

commander launched an investigation, which resulted in a finding that she had

violated the Uniform Code of Military Justice. After a series of administrative

appeals in which Lieutenant Colonel Patel challenged the validity of the

investigation and decision, the Army Board for the Correction of Military Records

(“ABCMR”) declined to remove one of the violations from her record, which then

ultimately resulted in her removal from the Army’s promotion list. Lieutenant

Colonel Patel appealed that denial to the district court, which found the ABCMR’s

decision to be supported by substantial evidence and granted summary judgment in

favor of Secretary McHugh. Lieutenant Colonel Patel now appeals that decision.

       We review an order granting summary judgment de novo, applying the same

standard the district court employed. Miccosukee Tribe of Indians of Fla. v. United

States, 566 F.3d 1257, 1264 (11th Cir. 2009). Summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and


1
  In its March 11, 2014 order, the district court comprehensively described the procedural history
of this case. Because we affirm based on the district court’s thorough opinion, we need not
recite that history in detail here.
                                                2
              Case: 14-11544      Date Filed: 12/08/2014   Page: 3 of 3


the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We

may set aside a final agency decision only if it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law . . . .” 5 U.S.C. § 706(2)(A).

As we previously have stated, “this standard is exceedingly deferential.” Fund for

Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996). We may not reweigh the

evidence, but must review “the entire record to determine if the decision reached is

reasonable and supported by substantial evidence.” Fields v. U.S. Dep’t of Labor

Admin. Review Bd., 173 F.3d 811, 813-14 (11th Cir. 1999). We view the record

“in the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc).

      The district court applied this deferential standard, and we find no error in its

well-reasoned order entered on March 11, 2014. Accordingly, for the reasons

stated in that order, we affirm the grant of summary judgment in favor of Secretary

McHugh and the denial of Lieutenant Colonel Patel’s cross motion.

AFFIRMED.




                                           3